NO. 07-11-0317-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                AUGUST 15, 2011
                         ______________________________

                             EARL DEAN OSBOURN, JR.,

                                                                Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 181st DISTRICT COURT OF RANDALL COUNTY;

                 NO. 13,847-B; HON. JOHN B. BOARD, PRESIDING
                       _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Earl Dean Osbourn, Jr., appellant, attempts to appeal his conviction for Texas

security act violations. The court imposed sentence on April 9, 2003. His notice of

appeal was filed on August 4, 2011. We dismiss for want of jurisdiction.

      To be timely, a notice of appeal must be filed within thirty days after the sentence is

imposed or suspended in open court or within ninety days after that date if a motion for
new trial is filed. TEX. R. APP. P. 26.2(a). Therefore, the notice of appeal was due on

May 9, 2003.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can take

no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant=s appeal is dismissed.1



                                                           Brian Quinn
                                                           Chief Justice



Do not publish.




        1
        The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE CRIM.
PROC. ANN. art. 11.07 (Vernon 2005).


                                                      2